                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:09-CR-125-1BR

 UNITED STATES OF AMERICA,


         v.                                              ORDER

 RODERICK ARNEZ WHITAKER


       This matter is before the court on defendant’s pro se motion for “jail credit.” (DE # 93.)

As best as the court can discern, it appears defendant claims he has not been awarded credit for

the time he was incarcerated from 31 March to 23 July 2009. (See id.) To the extent he claims

the federal Bureau of Prisons (“BOP”) has not awarded him credit, he must seek relief by filing a

petition under 28 U.S.C. § 2241 in the district in which he is confined. See United States v.

Miller, 871 F.2d 488, 490 (4th Cir. 1989) (“A claim for credit against a sentence attacks the

computation and execution of the sentence rather than the sentence itself. Judicial review must

be sought under 28 U.S.C. § 2241 . . . .” (citation omitted)); Metcalf v. Kallis, No. 3:17-CV-121,

2018 WL 6258901, at *3 (N.D.W. Va. June 14, 2018) (amended report and recommendation)

(“A petition for writ of habeas corpus, pursuant to § 2241, . . . is intended to address the

execution of a sentence . . . and must be filed in the district where the prisoner is incarcerated.

Appropriate grounds to raise in a § 2241 motion include ‘actions challenging . . . computation of

good time or jail credits . . . .’” (citation omitted)), adopted, 2018 WL 4770843 (N.D.W. Va. Oct.

3, 2018), aff’d, 754 F. App’ x 220 (4th Cir. 2019), petition for cert. filed, No. 18-9846 (U.S. June

14, 2019). The court notes that generally before filing such a petition, the petitioner must

exhaust his administrative remedies through the BOP. See McClung v. Shearin, 90 F. App’x

444, 445 (4th Cir. 2004) (“Federal prisoners must exhaust their administrative remedies prior to
filing § 2241 petitions. Failure to exhaust may only be excused upon a showing of cause and

prejudice.” (citations omitted)). Accordingly, defendant’s motion is DENIED WITHOUT

PREJUDICE. The Clerk is DIRECTED to send defendant a copy of this order and the

authorized form for filing a § 2241 petition.

       This 9 September 2019.




                                                __________________________________
                                                      W. Earl Britt
                                                      Senior U.S. District Judge




                                                  2
